Citation Nr: 0006056	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  This involves the question of whether the 
veteran's post-traumatic stress disorder is the result of his 
own willful misconduct.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran had active service from January to December 1974.  
He was initially separated from service under other than 
honorable conditions in lieu of a trial by Court-Martial.  In 
1981 his discharge was upgraded by the service department to 
an administrative discharge under honorable conditions due to 
conduct triable by Court-Martial.  

By rating action dated in August 1994 the Department of 
Veterans Affairs (VA) Regional Office, Togus, Maine, denied 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran appealed from that decision.  The case 
was initially before the Board of Veterans' Appeals (Board) 
in August 1996 when it was remanded for further action.  In 
an administrative decision dated in September 1997, the 
regional office held that service connection could not be 
established for any disability,  including post-traumatic 
stress disorder, resulting from a November 1974 incident 
during service since any such disability was due to the 
veteran's own willful misconduct.  The veteran appealed from 
that decision.  The case is again before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  During service, in November 1974, the veteran became 
intoxicated and violent while at an enlisted men's club 
causing him to be removed from the club by the military 
police.  

3.  During his removal from the club and afterward, the 
veteran began kicking and striking the military policemen and 
was struck back by the military policemen and received 
various injuries.  

4.  When the veteran was examined by the VA in December 1996, 
one psychiatric diagnosis was post-traumatic stress disorder, 
and the examiners were of the opinion that the November 1974 
incident during service was a driving force in his current 
functioning.  

5.  The veteran's actions during the November 1974 inservice 
incident involved deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of the probable 
consequences. 


CONCLUSION OF LAW

If the veteran's post-traumatic stress disorder resulted from 
the November 1974 incident during active service, it was the 
result of his own willful misconduct.  Accordingly, service 
connection may not be established for the post-traumatic 
stress disorder.  38 U.S.C.A. §§ 105, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.1(m)(n) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

1.  Background

The veteran's service records reflect that he received 
nonjudicial punishment in August and September 1974 for 
multiple offenses of willful disobedience of lawful orders 
and having in his possession a controlled substance.  

In July 1974 he had been seen for complaints inability to 
function and anger.  There was no evidence of psychotic 
activity.  The impression was questionable transient 
situational adjustment reaction.  In August he was evaluated 
after he had been found in possession of hashish.  A 
September 1974 medical report found that he had emotional and 
attitudinal problems that might compromise his judgment and 
reliability.

In October 1974 he received nonjudicial punishment for being 
disrespectful toward his superior commissioned officer, 
assaulting a noncommissioned officer, wrongfully using 
profane language causing a breach of the peace, indulging 
himself in intoxicating liquor while in the performance of 
his duty and being disorderly in the correctional custody 
building.  

The veteran was examined for separation from service in 
October 1974.  On a medical history form, he checked those 
blocks indicating that he had or had had depression or 
excessive worry and nervous trouble.  On the medical 
examination report, the examiner indicated that the veteran 
had undefined emotional problems.

In a more detailed separate mental status evaluation, the 
examiner indicated that the veteran was fully alert and 
oriented.  He was confused and his thought content was 
abnormal.  The impression was that he had significant mental 
illness, but that he was mentally responsible, able to 
distinguish right from wrong, adhere to the right, and had 
the mental capacity to participate in board proceedings.

In November 1974 court-martial charges were prepared against 
the veteran charging him with offering violence to a superior 
commissioned officer who was then in the execution of his 
office by kicking him in the groin with his foot; assaulting 
a sergeant who was in the execution of military police duties 
by spitting twice in his face; assaulting a private first 
class who was then in the execution of military police duties 
by kicking him in the ribs with his foot; assaulting a 
specialist four who was in the execution of military police 
duties by kicking him in the groin with his foot; and 
assaulting another specialist four by kicking him in the 
groin with his foot.  

Sworn statements from six of the individuals involved 
accompanied the court-martial charges.  A specialist four 
indicated that on the night of November 4, 1974 while on duty 
as a military policeman at an enlisted men's club his 
immediate superior told him to be on the lookout for the 
veteran who was highly intoxicated.  He noticed he was 
staggering about bothering the waitress and later causing a 
commotion at the pool tables.  Several minutes later, after 
being asked by a sergeant and one of his friends to leave the 
club, the individual became very violent and was subdued by 
several of the workers at the club.  The sergeant then told 
him to obtain a vehicle to take the veteran away.  On his way 
out, the veteran unleashed a kick and caught him in the 
groin, doubling him up.  He stated that they finally got the 
veteran into the vehicle and that the veteran was still 
kicking and fighting.  

The sergeant stated that he had noticed the veteran who 
appeared to be highly intoxicated at the enlisted men's club.  
He stopped him and told him that he would have to leave the 
club.  Later the veteran's friends came over and attempted to 
get him to leave.  At that time he became very violent and 
his friends and the sergeant wrestled him to the floor and 
held him there until the club manager got the key to the 
door.  When they got him outside a vehicle was waiting for 
them and as they struggled to get him to the car he kicked 
the specialist four in the groin.  After they finally got him 
in the car he was still kicking and fighting.  When they got 
him to the military police station the veteran jumped out of 
the vehicle kicking and fighting.  Two military policemen 
caught him and wrestled him down the stairs.  

Another specialist four also stated that the veteran had 
kicked him in the groin area and that he and a private first 
class had wrestled the veteran to the ground to place hand 
irons on his hands.  In struggling to put the hand irons on 
the veteran he continually tried to fight with his hands, 
feet and mouth by biting.  The veteran repeatedly tried to 
kick at them and repeatedly tried to fight while in hand 
irons.  While in front of the desk sergeant he spit on him.  
He was then placed on the floor face down where he attempted 
and did bite the corner of the wall.  They were then told to 
take the veteran to the dispensary.  The veteran would not 
cooperate at all on the way to the dispensary and attempted 
to bite the specialist four.  Once at the dispensary he 
continued to resist their control.  The veteran had bitten 
two individuals on the hands.  He had also used every profane 
word he could muster toward the military police and the 
medical staff at the dispensary.  While at the dispensary the 
medic on duty applied first aid to the veteran's facial area.  
On escorting the veteran to see the medical officer on duty 
the veteran struck with his foot at the doctor's groin area.  
The doctor refused to administer a sedative since they did 
not know what he had consumed during the night, and were 
afraid of giving his an overdose.  After they left the 
dispensary they returned to the station and the veteran began 
to calm down.  

A statement by another sergeant reflected that on November 4, 
1974, he had been performing his duties as desk sergeant for 
the military police detachment and that about 9:15 p.m. he 
had heard a commotion on the outside of the station and 
shortly thereafter two patrolmen on duty entered the station 
with the veteran in custody and in hand irons who was 
screaming and resisting the military police in every possible 
way.  On entering the station the veteran leaned on the guard 
rail in front of the desk and spit directly in the sergeant's 
face and shirt, not only once but twice.  He then began 
kicking and falling around and was placed on the floor with a 
policeman sitting on his legs.  

A statement by a captain attached to the medical detachment 
reflected that on the night of November 4, 1974, the veteran 
had been brought into the dispensary by the military police 
in a very disorderly state, acting belligerent, violent, and 
almost psychotic in his desire to inflict harm on others or 
himself.  He observed the veteran walk into a wall and then 
bang his head on the wall several times.  The physician 
indicated that because he was not aware what, if any, drug 
abuse had been involved he decided not to sedate or treat the 
veteran any further.  He asked the military police to remove 
him from the premises whereupon the veteran attempted to 
break away and kicked at his groin.  

The veteran later requested a discharge for the good of the 
service in lieu of trial by court-martial and he was 
separated from service.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1994.  He claimed service connection for 
post-traumatic stress disorder.  

The regional office later received reports from the Worcester 
State Hospital reflecting treatment of the veteran for 
alcoholism and a personality disorder in November 1975.  
There were also reports by the North Central Alcoholism 
Commission and Marlborough Hospital reflecting treatment of 
the veteran in 1980 and 1981 for problems with alcohol.  

The regional office later received additional private medical 
records from Doctor's Hospital (now Adcare Hospital) 
reflecting treatment of the veteran from 1981 to 1984 for 
problems with alcohol and drugs.  

The veteran testified at a hearing at the regional office in 
September 1995.  He related his version of the incident which 
began at the enlisted club in Germany.  He acknowledged that 
he had been intoxicated and did become violent.  He also 
conceded that the initial actions by the military police to 
get him inside the vehicle were necessary since there was 
much violence involved.  He had been fighting hard and they 
had been fighting back in order to get him under restraint.  

After arriving at the police station they restrained and 
released him on several occasions and on each occasion that 
they restrained him they administered several blows to his 
head with billy clubs, fists and boots.  He related that he 
was in fear for his life.  He was told he was going to be 
killed if he did not calm down.  In his opinion, all he could 
do was fight back.  The next thing he recalled was waking up 
in his own bed the next day in the barracks with a man 
standing guard over him with a 45-caliber handgun with orders 
to restrain him if he got up.  He had looked in the mirror 
and his face and head had all been deformed from swelling.  
There had been black paint from the billy clubs all over his 
face.  The veteran related at that point he did not want to 
have anything to do with the service or the government.  He  
was subsequently discharged from service.  

After he was discharged he moved back to his parent's home 
and bounced from one job to another.  He had been treated on 
numerous occasions for alcoholism and related illnesses.  He 
had never realized that what was wrong with him was post-
traumatic stress disorder.  He had nightmares of the incident 
in service and authority figures would make him recall the 
incident.  He had been offered medical help after the 
inservice incident but refused it.  He had not been 
incarcerated but had been sent back to his unit.  He had 
asked to be discharged from service.  He indicated that he 
had initially been diagnosed as having post-traumatic stress 
disorder at the Decker Hill Counseling Services in 1993 or 
1994. 

The regional office later received a report by Acadia Health 
Care reflecting an evaluation of the veteran in 
September 1995.  The physician was Judy Burk, M.D.  The 
veteran reported that he had stopped taking all medications 
about one month previously as nothing seemed to be helping.  
It was reported that the veteran had been working very hard 
to maintain his sobriety and did not feel as though his 
consciousness was altered by medication.  The psychiatric 
diagnoses were post-traumatic stress disorder, probable 
complex partial seizure disorder, and history of major 
depression.  Bipolar disorder and dysthymia were to be ruled 
out.  

In a February 1996 statement, Tom Jones, an attorney, argued 
that prior to the veteran's entry into service there was no 
history of any psychiatric disorder either acquired or 
developmental.  He noted that the veteran had been 
belligerent and violent in service and that the military 
police had had to forcibly subdue him.  The veteran reported 
that he had been taken into custody and continued in his 
violent outburst and had been beaten with billy clubs to the 
extent that his face was blackened and swollen.  Due to his 
feelings of paranoia regarding all military personnel he 
declined any treatment for his injuries and shortly 
thereafter was given an administrative discharge.  

Mr. Jones further set out that in 1975, within a year of his 
discharge, he had been seen by medical authorities and a 
diagnosis of organic brain syndrome had been made.  The 
diagnosis had been attributed to alcohol abuse at that time.  
While the veteran might well have also had a developmental 
disorder diagnosed as a personality disorder for which 
service connection could not be granted, that did not 
preclude entitlement to service connection for the acquired 
psychiatric disorder initially diagnosed as organic brain 
syndrome, within one year of service and currently diagnosed 
as post-traumatic stress disorder.  

The regional office later received a report of the veteran's 
treatment at the Worcester City Hospital in February 1981.  
He had felt depressed and had taken 25 aspirin.  

A May 1995 decision by an administrative law judge for the 
Social Security Administration notes that the veteran 
suffered from a bipolar disorder, polysubstance abuse (both 
drugs and alcohol) in remission and post-traumatic stress 
disorder.  It was determined that the veteran had been under 
a qualifying disability since March 1994.  

A November 1996 report by the Acadia Hospital reflects 
treatment of the veteran when the assessment was severe 
depression with suicidal ideation.  

A detailed report by the Decker Hill Counseling Center dated 
in February 1995 reflects that the veteran had entered 
treatment complaining of severe depression, sleep 
disturbances, intrusive memories, impulsivity with his 
use/abuse of medications, extreme and debilitating anxiety, 
rage attacks and relationship problems.  The diagnosis were 
post-traumatic stress disorder, bipolar illness and 
polysubstance abuse in remission.  There had been childhood 
and military trauma and the veteran had marked impairment in 
both social and occupational functioning.  

Another report by the Decker Hill Counseling Center, dated in 
December 1996 reflected that the veteran had had a very 
traumatic childhood and youth and  already had post-traumatic 
stress disorder when he joined the military service.  It was 
indicated that his experience in the military service 
exacerbated his preexisting problems.  The diagnoses were 
again post-traumatic stress disorder, bipolar illness and 
polysubstance abuse in remission.  

The veteran was afforded a VA psychiatric examination by a 
Board of two psychologists in December 1996.  His medical and 
military history was noted, but it appears that the recorded 
history was supplied by the veteran and there was no recourse 
to the claims folder.  It was found that a significant event 
in his military service had been that when he had been 
drinking, became belligerent and had been beaten up by the 
military police who attempted to restrain him.  The veteran 
reported that he had a great deal of difficulty sleeping.  He 
had nonspecific dreams of monsters coming at him and "just 
fear."  On mental status examination various findings were 
recorded.  The veteran showed considerable remorse for his 
violent behavior in the past and he appeared to be struggling 
to find ways to improve his own behavior.  

The examiners concluded that the veteran showed various 
symptoms of post-traumatic stress disorder including being 
exposed to a traumatic event, specifically his beating in the 
military service, persistent avoidance, a sense of a 
foreshortened future, symptoms of increased arousal including 
difficulty falling asleep, irritability, anger outbursts and 
difficulty concentrating and depression.  The diagnoses were 
chronic post-traumatic stress disorder and severe major 
depression.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

An injury or disease incurred during service is generally 
regarded to be in line of duty unless it was the result of 
the veteran's own willful misconduct.  38 U.S.C.A. § 105; 
38 C.F.R. § 3.1(m).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibitive action (Malum in se or Malum 
prohibitum).  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n).  

In this case, the record reflects that while the veteran was 
serving on active duty in November 1974, he became 
intoxicated and violent at an enlisted men's club aboard base 
and had to be removed from the club and taken to a police 
station by the military police.  While he was being taken 
from the club and after arrival at the police station the 
veteran struggled with and struck the military policeman who 
in turn struck back at him.  The veteran received several 
injuries about his face and head; however, he has not alleged 
that he suffered any permanent physical disability as the 
result of his injuries.  Court-martial charges were prepared 
against the veteran as a result of the incident.  He was 
eventually administratively separated from service in lieu of 
trial by court-martial.  

Thereafter the veteran was hospitalized and treated at 
private medical facilities on numerous occasions over the 
years following his separation from military service 
primarily for problems associated with severe and chronic 
alcohol abuse.  Psychiatric diagnoses, including post-
traumatic stress disorder, have recently been made at private 
medical facilities and when the veteran was examined by the 
VA in late 1996.  The private medical records and the VA 
examination report indicate that the veteran's post-traumatic 
stress disorder could be at least partially a result of the 
documented violent episode which occurred in November 1974.  

The Board notes, however, that the November 1974 incident was 
clearly and unequivocally the result of actions of the 
veteran.  As he has substantially acknowledged, he became 
intoxicated and violent at an enlisted club, fought with 
other patrons, struggled with and struck military policemen 
as they attempted to remove him from the club, and after they 
arrived at the police station, and even kicked a medical 
officer while they were attempting to obtain medical 
treatment for him.  The Board can only conclude that it is 
manifestly clear that the actions of the veteran involved 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of the probable consequences.  
The actions of the veteran during the November 1974 inservice 
incident constituted willful misconduct.  Although the 
current record is not clear on the point, even if the Board 
were to assume a causal relationship, service connection may 
not be established for any injury or illness, such as post-
traumatic stress disorder, resulting from willful misconduct.  
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(m)(n).  
Accordingly, under the circumstances, it follows that 
favorable action in connection with the veteran's appeal is 
legally precluded.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

